DETAILED ACTION
This non-final Office action is in response to Applicant’s patent application filed on 6/30/2020, which is a 371 nation stage entry of PCT/IT2018/000108 filed on 8/13/2018 and claims priority to Italian Application No. IT102017000149752 filed on 1/9/2018. An action on the merits follows. 
Claim(s) 1-12 is/are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 8 is/are objected to because of the following informalities: 
In claim 8, “ground” should recite “round”.
Appropriate correction(s) is/are required. No new matter should be added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 9-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9-12, the limitation “it” is vague and unclear because it is unclear what “it” refers to.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 7 and 12 is/are rejected under pre-AIA  35 U.S.C. 102 (a)(1/2) as being anticipated by USPGP# 20100059402 of Burattini (henceforth ‘402 Burattini).
Regarding claim 7, ‘402 Burattini teaches an apparatus (‘402 Burattini: 7) for the production of a sealed single-dose break-open package (‘402 Burattini: 1), wherein the sealed package comprises: a first sheet (‘402 Burattini: 2) of semi-rigid plastic material (‘402 Burattini: abstract); a second sheet (‘402 Burattini: 4) of flexible plastic material (‘402 Burattini: abstract) superposed on and sealed to the first sheet to define a sealed pocket (‘402 Burattini: 4) that contains a dose of a product (‘402 Burattini: 5); and a weakened zone (‘402 Burattini: 6) that is made in a central zone of the first sheet (‘402 Burattini: see fig. 2) for guiding, after bending of the sealed package, controlled breaking of the first sheet at the weakened zone in such a way as to cause the formation of an outlet opening for the product  through the first sheet itself (‘402 Burattini: abstract); wherein the apparatus comprises at least a first feeding unit (‘402 Burattini: 10) of a first strip of semi-rigid plastic material (‘402 Burattini: 13), at least a second feeding unit (‘402 Burattini: 11) of a second strip of flexible plastic material (‘402 Burattini: 15), at least one incision unit (‘402 Burattini: 21) to make a deformation in the strip of semi-rigid material ‘402 Burattini: para 0053-0055), and at least one sealing and filling unit (‘402 Burattini: 16) for sealing at least one portion of the strip of semi-rigid material to a corresponding portion of the strip of flexible material to form the pocket and for filling pocket (‘402 Burattini: para 0056-0061), the apparatus being characterised by the fact that the incision unit comprises a first plate (‘402 Burattini: one of the plate 26 in figs. 12-13) and a second plate (‘402 Burattini: the other one of the plate 26 in figs. 12-13) opposed to the first, wherein the second plate comprises at least one incision tool (‘402 Burattini: 27), wherein the incision tool is movable from a first position far from the first plate to a predefined position close to the first plate to make a deformation in the strip of semi-rigid material placed between the first plate-(23-1-) and the second plate (‘402 Burattini: para 0053-0055).  
Regarding claim 12, as shown in claim 7, ‘402 Burattini teaches wherein it comprises a blocking device (‘402 Burattini: 23) that has a pair of blocking plates (‘402 Burattini: pair of 23 para 0053, fig. 11) placed upstream of the incision unit (‘402 Burattini: see fig. 11), a pair of rubber rollers (‘402 Burattini: 18) placed downstream of the incision unit (‘402 Burattini: see fig. 11), and an active dancer roller (‘402 Burattini: 22) pneumatically or electronically controlled (‘402 Burattini: 25, para 0053).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-6 and 8 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over ‘402 Burattini in view of USPGP# 2011/0100859 of Burattini (henceforth ‘859 Burattini).
Regarding claim 1, ‘402 Burattini teaches a production method for producing a sealed single-dose break-open package (‘402 Burattini: 1); the sealed package (‘402 Burattini: 4) comprises: a first sheet (‘402 Burattini: 2) of semi-rigid plastic material (‘402 Burattini: abstract); a second sheet (‘402 Burattini: 3) of flexible plastic material (‘402 Burattini: abstract) superposed on and sealed to the first ‘402 Burattini: see fig. 1) to define a sealed pocket (‘402 Burattini: abstract, and also see central pocket in fig. 1) that contains a dose of a product (‘402 Burattini: 5); and a weakened zone (‘402 Burattini: region around 6) that is made in a central zone of the first sheet (‘402 Burattini: see fig. 2) for guiding, after bending of the sealed package, controlled breaking of the first sheet at the weakened zone in such a way as to cause the formation of an outlet opening for the product through the first sheet itself (‘402 Burattini: abstract); the production method comprises the step of making in a surface of the first sheet (‘402 Burattini: top surface of 2 (at 6)) at least one incision (‘402 Burattini: 6 in fig. 7) that constitutes the weakened zone (‘402 Burattini: 6); the production method is characterised in that the incision is made by means of plastic deformation of the material using an incision tool (‘402 Burattini: 21)
‘402 Burattini is silent on the incision tool having a tip that is not sharp, that is to say, that has a round shape for deforming rather than cutting.  
However, ‘859 Burattini teaches a similar production method for producing a sealed single-dose break-open package (‘859 Burattini: 1) the sealed package (‘859 Burattini: 4) comprises: a first sheet (‘859 Burattini: 2) of semi-rigid plastic material (‘859 Burattini: abstract); a second sheet (‘859 Burattini: 3) of flexible plastic material (‘859 Burattini: abstract) superposed on and sealed to the first sheet (‘859 Burattini: see fig. 1) to define a sealed pocket (‘859 Burattini: abstract, and also see central pocket in fig. 1) that contains a dose of a product (‘859 Burattini: 5); and a weakened zone (‘859 Burattini: region around 6) that is made in a central zone of the first sheet (‘859 Burattini: see fig. 2) for guiding, after bending of the sealed package, controlled breaking of the first sheet at the weakened zone in such a way as to cause the formation of an outlet opening for the product through the first sheet itself (‘859 Burattini: abstract); the production method comprises the step of making in a surface of the first sheet (‘859 Burattini: top surface of 2 (at 6)) at least one incision (‘859 Burattini: 6 in fig. 7) that constitutes the weakened zone (‘859 Burattini: 6), wherein the incision is made by means of plastic deformation of the material using an incision tool (‘859 Burattini: 12a, 12b) having a tip that is not sharp, that is to say, that has a round shape for deforming rather than cutting (‘859 Burattini: para 0046).  
‘402 Burattini by using an incision tool with rounded edges as taught by ‘859 Burattini in order to provide sealed packages that are easy to open while also preventing accidental opening of the sealed packages (‘859 Burattini: para 0003). 

Regarding claim 2, as shown in claim 1, the combination of ‘402 Burattini and ‘859 Burattini teaches varying widths of the incision (‘402 Burattini: para 0026).
the combination of ‘402 Burattini and ‘859 Burattini does not explicitly varying a width of the incision at the surface depending on the plastic material of which the first sheet is composed.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the width of the incision dependent on the plastic material, since it has been held that discovering an optimum value of a result effective variable, such as proper bending and breaking of the weakened area, involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 3, as shown in claim 1, the combination of ‘402 Burattini and ‘859 Burattini teaches wherein the incision has constant depth (‘402 Burattini: fig. 5 and fig. 6, ‘859 Burattini: fig. 5 and fig. 6).  
Regarding claim 4, as shown in claim 1, the combination of ‘402 Burattini and ‘859 Burattini teaches wherein the incision is made on the inner surface facing the pocket of the first sheet of semi-rigid plastic material by deforming locally the first sheet of semi-rigid plastic material ((‘402 Burattini: fig. 6, ‘859 Burattini: fig. 6).  
Regarding claim 5, as shown in claim 1, the combination of ‘402 Burattini and ‘859 Burattini teaches wherein the incision tool is movable from a position far from a supporting plate (‘402 Burattini: one of the plates 26 in fig. 13) of a strip of semi-rigid material (‘402 Burattini: 13) to a position of contact with the supporting plate to perform a shaping of the strip (‘402 Burattini: para 0053-0055).  
Regarding claim 6, as shown in claim 1, teaches wherein the incision tool has one end with the shape corresponding to the shape of the incision to be made on the surface of the sheet (‘402 Burattini: para 0053-0055, ‘859 Burattini: 12a, 12b).  
Regarding claim 8, as shown in claim 7, ‘402 Burattini is silent on wherein the surface of the first plate and/or of the second plate oriented towards the strip of semi-rigid material is round.  
However, ‘859 Burattini teaches a similar apparatus (‘859 Burattini: 12a, 12b, abstract) for producing a sealed single-dose break-open package (‘859 Burattini: 1) wherein an incision tool (‘859 Burattini: 12a, 12b) comprises a first plate (‘859 Burattini: 12a) and/or of the second plate (‘859 Burattini: 12b) oriented towards a strip of semi-rigid material (‘859 Burattini: 7, 8, 9) is round (‘859 Burattini: see the bottom shape of the tools 12a, 12b in figs. 11-12).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the apparatus of ‘402 Burattini by using an incision tool with rounded edges as taught by ‘859 Burattini in order to provide sealed packages that are easy to open while also preventing accidental opening of the sealed packages (‘859 Burattini: para 0003). 

Claim/s 9-11 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over ‘402 Burattini.
Regarding claim 9, as shown in claim 7, ‘402 Burattini teaches both first plate and second plate is movable to bring the incision tool to a predefined distance from the first plate (‘402 Burattini: para 0055).  
Therefore, ‘402 Burattini is silent on wherein the first plate is fixed.
At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the first plate is fixed because Applicant has not disclosed that doing so provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with both first and second plates being movable because it would perform equally well the function of precisely controlling the distance between the two plates during the incision.
Therefore, it would have been an obvious matter of design choice to modify ‘402 Burattini to obtain the invention as specified in the claim [(s)].
Regarding claim 10, as shown in claim 7, ‘402 Burattini is silent on wherein comprises at least one micrometer measuring tool to adjust the range of the incision tool, in particular with reference to the second plate.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the range of the incision tool adjustable, since it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 11, as shown in claim 7, ‘402 Burattini is silent on wherein it comprises a plurality of incision tools positioned in line and joined with the corresponding micrometers.  
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make provide a plurality of incision tools (in order to allow multiple incisions to be made simultaneously), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
‘402 Burattini, as shown above, is also silent on incision tools are joined with the corresponding micrometers.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the range of the incision tool adjustable, since it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/M. A./
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731